Title: From Thomas Jefferson to Thomas Mann Randolph, 19 January 1823
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monto
Jan. 19
I recd the bottle of wine you were so kind as to send me about a fortnight ago and have kept it in the hope your father could come and dine & taste it here. he had at length promised for yesterday but his business obliging him to set out to Richmd and having some friends with me we tried it . we found it so heavily charged with brandy that all flavor of the wine was absorbed in that of the brandy. this general & detestable practice of our country of putting brandy into their wines will prevent their coming into use, what ever their merit may be, until it is discontinued , a single glass of brandy will destroy the vinous flavor of a quarter cask of wine. I am not without hopes that this may be a good enough wine for ordinary use, and it’s cheapness would induce me to purchase it habitually if I could find it’s true quality when pure and unadulturated. could you possibly get me a sample of it pure & without a drop of brandy or any other mixture with it? if you could be perfectly satisfied of it’s purity I would take a quarter cask by way of trial and instruct Colo Peyton to honor your draught on him for it. your friends here are all well, & I salute you with frdshp & respect.